Citation Nr: 0307230	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970, and from November 1976 to March 1985.  
This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which confirmed and continued a 
30 percent rating for the veteran's service-connected post-
traumatic stress disorder.  

The Board of Veteran's Appeals (Board) remanded the veteran's 
claim for an increased rating for post-traumatic stress 
disorder in a May 2000 decision and remand.  (Also addressed 
in that decision were other issues denied by the RO in 
separate rating decisions.  The Board denied all other issues 
on appeal in its May 2000 decision.)

The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board has reviewed the claims 
folder and finds the RO complied with the development ordered 
by the Board in the May 2000 remand to the extent possible.  


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
conjunction with his claim for an increased rating for post-
traumatic stress disorder without good cause.  


CONCLUSION OF LAW

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied, as the veteran failed to report for a VA 
examination scheduled in conjunction with his claim for 
increase.  38 C.F.R. § 3.655 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  In November 2001 the RO requested 
that the veteran identify any additional treatment records 
for post-traumatic stress disorder.  The veteran responded in 
December 2001 that he was treated at the LA West Los Angeles 
VAMC and the Loma Linda VAMC.  A notation on that form 
indicates there were no records at the West LA VAMC.  The RO 
requested records from the VA at Loma Linda and obtained 
copies of the veteran's outpatient treatment records.  While 
the representative indicated in April 2003 that the veteran's 
VA outpatient clinic records may be incomplete, there is no 
indication from the record or from the veteran that such is 
the case and, in any event, as discussed below, since the 
veteran failed to report for a VA examination scheduled on 
conjunction with his reopened claim for an increased rating, 
the claim must be denied.  38 C.F.R. § 3.655.  

The December 1999 statement of the case and the November 2002 
supplemental statement of the case have generally kept the 
veteran apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the RO did provide the veteran with the 
explicit provisions of the applicable law and regulations, to 
include 38 C.F.R. § 3.159 implementing VCAA, when it 
adjudicated the case below; the November 2002 Supplemental 
Statement of the Case contained the latter regulation, and 
the VCAA made no change in the statutory or regulatory 
criteria that govern his increased rating claim.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  

Factual Background.  In May 1995 the veteran filed a claim 
for service connection for post-traumatic stress disorder.  
The RO granted service connection for post-traumatic stress 
disorder and assigned a 30 percent evaluation in a February 
1996 rating decision.  Subsequent to the February 1996 rating 
decision the RO received an addendum to the August 1995 VA 
psychological evaluation.  The RO issued a rating decision in 
May 1996 which continued the 30 percent evaluation for post-
traumatic stress disorder.  The RO sent the veteran a letter 
in May 1996 which notified him of the May 1996 rating 
decision.  The veteran did not file a notice of disagreement 
with the February or May 1996 rating decisions.  A September 
1996 notice of disagreement did not include any indication of 
disagreement with the evaluation of post-traumatic stress 
disorder.  

The RO denied an increased rating for post-traumatic stress 
disorder in a November 1999 rating decision.  The veteran 
appealed that decision to the Board.  The Board remanded the 
claim to the RO in April 2000 for additional development and 
a VA examination.  Set out in the remand were the provisions 
of  38 C.F.R. § 3.655 which explains that a claim for 
increase must be denied if a veteran fails to report for VA 
examination without good cause.  Paperwork from the VA 
Medical Center in Loma Linda indicates an examination was 
scheduled for the veteran in April 2002 and that the veteran 
failed to report.  

The Board has carefully reviewed the claims folder and notes 
the address listed for the veteran in the paperwork from the 
VA Medical Center in Loma Linda is identical to the address 
the RO used in November 2001 correspondence to the veteran.  
The veteran responded to the November 2001 letter from the RO 
in December 2001.  A supplemental statement of the case was 
sent to the veteran at the same address in November 2002.  
There is no indication in the claims folder that it was 
returned as undeliverable.  The supplemental statement of the 
case also included the new version of 38 C.F.R. § 3.159 and 
38 C.F.R. § 3.655.  

There are no communications from the veteran in the claims 
folder dated after December 2001.  

Relevant Laws and Regulations.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause fails to report for such 
examination, or reexamination action in accordance with this 
section shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2002).  

Analysis.  The veteran failed to report for a scheduled VA 
examination in conjunction with his claim for an increased 
rating for post-traumatic stress disorder.  The threshold 
question in the case is whether to not the current claim is 
an original claim or a claim for increase.  In this instance 
the veteran did not indicate disagreement or perfect an 
appeal as to the rating decisions which originally assigned a 
30 percent rating for post-traumatic stress disorder in 
February and May 1996.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995) (initial assignment of rating following 
award of service connection is part of original claim).  The 
issue on appeal arises from the RO's routine request for a 
review examination in July 1999 to evaluate the current 
status of the veteran's post-traumatic stress disorder.  For 
that reason the issue presently before the Board is 
considered "a claim for increase."  

Before the provisions of 38 C.F.R. § 3.655 are applied it 
must be demonstrated the veteran had notice of the scheduled 
VA examination and did not have good cause for his failure to 
appear for examination.  VA is presumed to have discharged 
its duty to notify the veteran of scheduled VA examinations.  
There is a presumption of regularity under which it is 
presumed that government officials have properly discharged 
their official duties.  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)."  
Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); 
see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ("the 
presumption of regularity . . . applies to the VA mailing of 
the RO decision in the same manner as it applies to the BVA 
mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (Ashley I))).  Therefore, VA is 
presumed to have properly discharged its official duty to 
mail notice to the veteran of the 1949 physical examination 
and, subsequently, notice that his compensation was 
"discontinued" because of his failure to report.  However, 
"the presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. 
at 274; Ashley I, supra.  

There is noting in the claims folder which rebuts the 
presumption VA properly notified the veteran of the 
examination.  The May 2000 remand notified the veteran a VA 
examination was being scheduled.  The November 2001 letter 
from the RO to the veteran reiterated that he must report for 
VA examination.  There is no evidence the RO or VA Medical 
Center failed to properly discharge its duty to notify the 
veteran of the examination.  Correspondence sent to the 
veteran at same address used to notify him of the 
examination, reached the veteran in November 2001.  That 
address was used again in November 2002 without any 
indication the correspondence was returned as undeliverable.  
The presumption of regularity has not been rebutted in this 
case.  

The Board has also considered whether or not the veteran had 
good cause for his failure to appear for VA examination.  
There is no basis in the claims folder for a finding of good 
cause for failure to report since there have been no 
communications from the veteran subsequent to the date of his 
scheduled VA examination in April 2002.  The November 2002 
supplemental statement of the case noted the veteran had 
failed to report for VA examination and included 38 C.F.R. 
§ 3.655.  

The Board is cognizant of the fact that the issue on appeal 
arose from the RO's routine request for a review examination 
in July 1999 to evaluate the current status of the veteran's 
post-traumatic stress disorder and that that evaluation was 
accomplished.  However, in the Board's May 2000 remand, it 
was noted that, as  the 1999 examination contained a dramatic 
change in the veteran's GAF scale score, another VA 
psychiatric examination was warranted to reconcile the 
somewhat conflicting evidence.  In other words, the Board 
determined that another psychiatric examination was necessary 
to properly adjudicate this appeal.  The claim for an 
increased rating for post-traumatic stress disorder must be 
denied as the veteran failed to appear for that VA 
examination, scheduled pursuant to the Board's remand, 
without good cause.  38 C.F.R. § 3.655.  


ORDER

An increased rating for post-traumatic stress disorder is 
denied  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

